 



Exhibit 10.1
ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, THE REPAYMENT OF THE
OBLIGATIONS EVIDENCED BY THIS AGREEMENT, THE LIENS AND SECURITY INTERESTS
SECURING THE OBLIGATIONS EVIDENCED BY THIS AGREEMENT, THE EXERCISE OF ANY RIGHT
OR REMEDY WITH RESPECT THERETO, AND CERTAIN OF THE RIGHTS OF THE HOLDER HEREOF
ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AND SUBORDINATION AGREEMENT
DATED AS OF MARCH 12, 2007 (AS AMENDED, RESTATED, SUPPLEMENTED, OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), BY AND BETWEEN WELLS
FARGO FOOTHILL, INC., AS SENIOR AGENT, AND NEWCASTLE PARTNERS, L.P., AS
SUBORDINATED CREDITOR. IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE
INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE TERMS OF THE INTERCREDITOR
AGREEMENT SHALL GOVERN AND CONTROL.
     This SECURITY AGREEMENT (this “Agreement”), dated as of March 12, 2007,
among Grantors listed on the signature pages hereof and those additional
entities that hereafter become parties hereto by executing the form of
Supplement attached hereto as Annex 1 (collectively, jointly and severally, the
“Grantors” and each, individually, a “Grantor”), and NEWCASTLE PARTNERS, L.P.,
(together with its successors or assigns, the “Secured Party”).
W I T N E S S E T H:
     WHEREAS, Grantors and the Secured Party have entered into that certain
Amended and Restated Convertible Promissory Note, dated March 12, 2007 (the
“Note”) wherein Secured Party has agreed to advance $10,000,000 to Borrower and
make certain financial accommodations pursuant to the terms thereof, and
     WHEREAS, in order to induce the Secured Party to enter into the Note and
other agreements between the parties, and to induce the Secured Creditor to make
financial accommodations to Borrowers, Grantors have agreed to grant a
continuing security interest in and to the Collateral in order to secure the
prompt and complete payment, observance and performance of, among other things,
the Secured Obligations owing to the Secured Creditor,
     WHEREAS, pursuant to that certain Credit Agreement dated January 31 2007
(the “Credit Agreement”) among the Borrowers and Wells Fargo Foothill, Inc., in
its capacity as administrative agent for a certain Lender Group and Bank Product
Provider (together with its successors, the “Agent”), the Agent and Lender Group
has made certain financial accommodations available to Borrowers from time to
time pursuant to the terms and conditions thereof, and
     WHEREAS, reference is made to that certain Intercreditor and Subordination
Agreement entered into by and between Secured Party and Agent, dated as of
March 12, 2007 (the “Intercreditor Agreement”)
Schedule 1-1

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, for and in consideration of the recitals made above and
other good and valuable consideration, the receipt, sufficiency and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:
     1. Defined Terms. All capitalized terms used herein (including in the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Note. Any terms used in this Agreement that are defined
in the Code shall be construed and defined as set forth in the Code unless
otherwise defined herein or in the Note; provided, however, that if the Code is
used to define any term used herein and if such term is defined differently in
different Articles of the Code, the definition of such term contained in
Article 9 of the Code shall govern. In addition to those terms defined elsewhere
in this Agreement, as used in this Agreement, the following terms shall have the
following meanings:
          (a) “Account” means an account (as that term is defined in the Code).
          (b) “Account Debtor” means an account debtor (as that term is defined
in the Code).
          (c) “Agent” had the meaning specified in the recitals to this
Agreement.
          (d) “Agent’s Lien” has the meaning specified therefor in the Agent’s
Credit Agreement.
          (e) “Books” means books and records (including each Grantor’s Records
indicating, summarizing, or evidencing such Grantor’s assets (including the
Collateral) or liabilities, each Grantor’s Records relating to such Grantor’s
business operations or financial condition, and each Grantor’s goods or General
Intangibles related to such information).
          (f) “Borrower” or “Borrowers” has the meaning specified therefor in
the recitals to this Agreement.
          (g) “Cash Equivalents” means (a) marketable direct obligations issued
by, or unconditionally guaranteed by, the United States or issued by any agency
thereof and backed by the full faith and credit of the United States, in each
case maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit or
bankers’ acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof having at the date of acquisition thereof combined capital and surplus
of not less than $250,000,000, (e) Deposit Accounts maintained with (i) any bank
that satisfies the criteria described in clause (d) above, or (ii) any other
bank organized under the laws of the United States or any state thereof so long
as the amount maintained with any such other bank is less than or equal to
$100,000 and is insured by the Federal Deposit Insurance Corporation, and
(f) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (e) above.

 



--------------------------------------------------------------------------------



 



          (h) “Chattel Paper” means chattel paper (as that term is defined in
the Code) and includes tangible chattel paper and electronic chattel paper.
          (i) “Code” means the California Uniform Commercial Code, as in effect
from time to time; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection, priority,
or remedies with respect to Secured Party’s Lien on any Collateral is governed
by the Uniform Commercial Code as enacted and in effect in a jurisdiction other
than the State of California, the term “Code” shall mean the Uniform Commercial
Code as enacted and in effect in such other jurisdiction solely for purposes of
the provisions thereof relating to such attachment, perfection, priority, or
remedies.
          (j) “Collateral” has the meaning specified therefor in Section 2.
          (k) “Commercial Tort Claims” means commercial tort claims (as that
term is defined in the Code), and includes those commercial tort claims listed
on Schedule 1 attached hereto (“Commercial Tort Claims”).
          (l) “Copyrights” means copyrights and copyright registrations, and
also includes (i) the copyright registrations and recordings thereof and all
applications in connection therewith listed on Schedule 2 attached hereto and
made a part hereof, (ii) all reissues, continuations, extensions or renewals
thereof, (iii) all income, royalties, damages and payments now and hereafter due
or payable under and with respect thereto, including payments under all licenses
entered into in connection therewith and damages and payments for past or future
infringements or dilutions thereof, (iv) the right to sue for past, present and
future infringements and dilutions thereof, (v) the goodwill of each Grantor’s
business symbolized by the foregoing or connected therewith, and (vi) all of
each Grantor’s rights corresponding thereto throughout the world.
          (m) “Copyright Security Agreement” means each Copyright Security
Agreement among Grantors, or any of them, and Agent, for the benefit of the
Secured Party, in substantially the form of Exhibit A attached hereto, pursuant
to which Grantors have granted to Secured Party, a security interest in all
their respective Copyrights.
          (n) “Deposit Account” means any deposit account (as that term is
defined in the Code).
          (o) “Equipment” means equipment (as that term is defined in the Code).
          (p) “Event of Default” has the meaning specified therefor in the Note
or any breach of the terms and conditions of this Agreement or the failure to
perform or observe any covenant hereof.
          (q) “General Intangibles” means general intangibles (as that term is
defined in the Code) and, in any event, includes payment intangibles, contract
rights, rights to payment, rights arising under common law, statutes, or
regulations, choses or things in action, goodwill

 



--------------------------------------------------------------------------------



 



(including the goodwill associated with any Trademark, Patent, or Copyright),
Patents, Trademarks, Copyrights, URLs and domain names, industrial designs,
other industrial or Intellectual Property or rights therein or applications
therefor, whether under license or otherwise, programs, programming materials,
blueprints, drawings, purchase orders, customer lists, monies due or recoverable
from pension funds, route lists, rights to payment and other rights under any
royalty or licensing agreements, including Intellectual Property Licenses,
infringement claims, computer programs, information contained on computer disks
or tapes, software, literature, reports, catalogs, pension plan refunds, pension
plan refund claims, insurance premium rebates, tax refunds, and tax refund
claims, interests in a partnership or limited liability company which do not
constitute a security under Article 8 of the Code, and any other personal
property other than Commercial Tort Claims, money, Accounts, Chattel Paper,
Deposit Accounts, goods, Investment Related Property, Negotiable Collateral, and
oil, gas, or other minerals before extraction.
          (r) “Grantor” and “Grantors” have the meanings specified therefor in
the recitals to this Agreement.
          (s) “Guaranty” has the meaning specified therefor in the Agent’s
Credit Agreement.
          (t) “Indebtedness” means (a) all obligations for borrowed money,
(b) all obligations evidenced by bonds, debentures, notes, or other similar
instruments and all reimbursement or other obligations in respect of letters of
credit, bankers acceptances, interest rate swaps, or other financial products,
(c) all obligations as a lessee under capital leases, (d) all obligations or
liabilities of others secured by a Lien on any asset of a Person or its
Subsidiaries, irrespective of whether such obligation or liability is assumed,
(e) all obligations to pay the deferred purchase price of assets (other than
trade payables incurred in the ordinary course of business and repayable in
accordance with customary trade practices), (f) all obligations owing under
hedge agreements, and (g) any obligation guaranteeing or intended to guarantee
(whether directly or indirectly guaranteed, endorsed, co-made, discounted, or
sold with recourse) any obligation of any other Person that constitutes
Indebtedness under any of clauses (a) through (f) above.
          (u) “Insolvency Proceeding” means any proceeding commenced by or
against any Person under any provision of the Bankruptcy Code or under any other
state or federal bankruptcy or insolvency law, assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement, or other similar
relief.
          (v) “Intellectual Property” means Patents, Copyrights, Trademarks, the
goodwill associated with such Trademarks, trade secrets and customer lists, and
Intellectual Property Licenses.
          (w) “Intellectual Property Licenses” means rights under or interests
in any patent, trademark, copyright or other intellectual property, including
software license agreements with any other party, whether the applicable Grantor
is a licensee or licensor under any such license agreement, including the
license agreements listed on Schedule 3 attached hereto and made a part hereof.

 



--------------------------------------------------------------------------------



 



          (x) “Inventory” means inventory (as that term is defined in the Code).
          (y) “Investment Related Property” means (i) investment property (as
that term is defined in the Code), and (ii) all of the following (regardless of
whether classified as investment property under the Code): all Pledged
Interests, Pledged Operating Agreements, and Pledged Partnership Agreements.
          (z) “Negotiable Collateral” means letters of credit, letter-of-credit
rights, instruments, promissory notes, drafts, and documents.
          (aa) “Note” has the meaning specified in the recitals to this
Agreement.
          (bb) “Obligations” means all loans, advances, debts, principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), contingent reimbursement
obligations with respect to outstanding Letters of Credit, premiums,
liabilities, obligations (including indemnification obligations), fees, charges,
costs, (including any fees or expenses that accrue after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), lease payments, guaranties,
covenants, and duties of any kind and description owing by Borrowers to the
Secured Party pursuant to or evidenced by the Note and irrespective of whether
for the payment of money, whether direct or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising, and including all
interest not paid when due and all other expenses or other amounts that
Borrowers are required to pay or reimburse. Any reference in the Agreement or in
the Note to the Obligations shall include all or any portion thereof and any
extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.
          (cc) “Patents” means patents and patent applications, and also
includes (i) the patents and patent applications listed on Schedule 4 attached
hereto and made a part hereof, (ii) all renewals thereof, (iii) all income,
royalties, damages and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
or dilutions thereof, (iv) the right to sue for past, present and future
infringements and dilutions thereof, and (v) all of each Grantor’s rights
corresponding thereto throughout the world.
          (dd) “Patent Security Agreement” means each Patent Security Agreement
among Grantors, or any of them, and Secured Party, in substantially the form of
Exhibit B attached hereto, pursuant to which Grantors have granted to Secured
Party, a security interest in all their respective Patents.
          (ee) “Permitted Liens” means (a) Liens held by the Agent under the
Agent’s Credit Agreement, (b) Liens for unpaid taxes, assessments, or other
governmental charges or levies that either (i) are not yet delinquent, or
(ii) do not have priority over the Secured Party’s Liens and the underlying
taxes, assessments, or charges or levies are the subject of Permitted

 



--------------------------------------------------------------------------------



 



Protests, (c) judgment Liens that do not constitute an Event of Default under
the Note, (d) Liens set forth on Schedule P-2, provided that any such Lien only
secures the Indebtedness that it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof, (e) the interests of lessors under operating
leases, (f) purchase money Liens or the interests of lessors under Capital
Leases to the extent that such Liens or interests secure Permitted Purchase
Money Indebtedness and so long as (i) such Lien attaches only to the asset
purchased or acquired and the proceeds thereof, and (ii) such Lien only secures
the Indebtedness that was incurred to acquire the asset purchased or acquired or
any Refinancing Indebtedness in respect thereof, (g) Liens arising by operation
of law in favor of warehousemen, landlords, carriers, mechanics, material men,
laborers, or suppliers, incurred in the ordinary course of business and not in
connection with the borrowing of money, and which Liens either (i) are for sums
not yet delinquent, or (ii) are the subject of Permitted Protests, (h) Liens on
amounts deposited in connection with obtaining worker’s compensation or other
unemployment insurance, (i) Liens on amounts deposited in connection with the
making or entering into of bids, tenders, or leases in the ordinary course of
business and not in connection with the borrowing of money, (j) Liens on amounts
deposited as security for surety or appeal bonds in connection with obtaining
such bonds in the ordinary course of business, (k) with respect to any Real
Property, easements, rights of way, and zoning restrictions that do not
materially interfere with or impair the use or operation thereof; (l) Liens held
by Ingram Micro solely to secure any Ingram Micro Debt that is permitted by
Section 6.1 of the Agent’s Agreement; provided, however, that from and after the
date that is 5 Business Days after the closing date of the Agent’s Credit
Agreement, such Liens shall only be permitted so long as (i) the Ingram Micro
Subordination Agreement is in full force and effect; and (ii) the Ingram Micro
Debt is permitted by Section 6.1 of the Agent’s Credit Agreement.
          (ff) “Person” has the means natural persons, corporations, limited
liability companies, limited partnerships, general partnerships, limited
liability partnerships, joint ventures, trusts, land trusts, business trusts, or
other organizations, irrespective of whether they are legal entities, and
governments and agencies and political subdivisions thereof.
          (gg) “Pledged Companies” means, each Person listed on Schedule 5
hereto as a “Pledged Company”, together with each other Person, all or a portion
of whose Stock, is acquired or otherwise owned by a Grantor after the Closing
Date.
          (hh) “Pledged Interests” means all of each Grantor’s right, title and
interest in and to all of the Stock now or hereafter owned by such Grantor,
regardless of class or designation, including all substitutions therefor and
replacements thereof, all proceeds thereof and all rights relating thereto, also
including any certificates representing the Stock, the right to receive any
certificates representing any of the Stock, all warrants, options, share
appreciation rights and other rights, contractual or otherwise, in respect
thereof, and the right to receive dividends, distributions of income, profits,
surplus, or other compensation by way of income or liquidating distributions, in
cash or in kind, and cash, instruments, and other property from time to time
received, receivable, or otherwise distributed in respect of or in addition to,
in substitution of, on account of, or in exchange for any or all of the
foregoing.
          (ii) “Pledged Interests Addendum” means a Pledged Interests Addendum
substantially in the form of Exhibit C to this Agreement.

 



--------------------------------------------------------------------------------



 



          (jj) “Pledged Operating Agreements” means all of each Grantor’s
rights, powers, and remedies under the limited liability company operating
agreements of each of the Pledged Companies that are limited liability
companies.
          (kk) “Pledged Partnership Agreements” means all of each Grantor’s
rights, powers, and remedies under the partnership agreements of each of the
Pledged Companies that are partnerships.
          (ll) “Proceeds” has the meaning specified therefor in Section 2.
          (mm) “Real Property” means any estates or interests in real property
now owned or hereafter acquired by any Grantor and the improvements thereto.
          (nn) “Refinancing Indebtedness” means refinancings, renewals, or
extensions of Indebtedness so long as: (a) the terms and conditions of such
refinancings, renewals, or extensions do not, in Secured Party’s reasonable
judgment, materially impair the prospects of repayment of the Obligations by
Borrowers or materially impair Borrowers’ creditworthiness, (b) such
refinancings, renewals, or extensions do not result in an increase in the
principal amount of the Indebtedness so refinanced, renewed, or extended,
(c) such refinancings, renewals, or extensions do not result in an increase in
the interest rate with respect to the Indebtedness so refinanced, renewed, or
extended, (d) such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity of the Indebtedness so refinanced,
renewed, or extended, nor are they on terms or conditions that, taken as a
whole, are materially more burdensome or restrictive to Borrowers, (e) if the
Indebtedness that is refinanced, renewed, or extended was subordinated in right
of payment to the Obligations, then the terms and conditions of the refinancing,
renewal, or extension must include subordination terms and conditions that are
at least as favorable to the Secured Party as those that were applicable to the
refinanced, renewed, or extended Indebtedness, and (f) the Indebtedness that is
refinanced, renewed, or extended is not recourse to any Person that is liable on
account of the Obligations other than those Persons which were obligated with
respect to the Indebtedness that was refinanced, renewed, or extended.
          (oo) “Records” means information that is inscribed on a tangible
medium or which is stored in an electronic or other medium and is retrievable in
perceivable form.
          (pp) “Security Interest” has the meaning specified therefor in
Section 2.
          (qq) “Secured Obligations” means each and all of the following:
(a) all of the present and future obligations of Grantors arising from this
Agreement or the Note, (b) all Obligations of Borrowers, including, in the case
of each of clauses (a) and (b), reasonable attorneys fees and expenses and any
interest, fees, or expenses that accrue after the filing of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any Insolvency Proceeding.
          (rr) “Securities Account” means a securities account (as that term is
defined in the Code).

 



--------------------------------------------------------------------------------



 



          (ss) “Stock” means all shares, options, warrants, interests,
participations, or other equivalents (regardless of how designated) of or in a
Person, whether voting or nonvoting, including common stock, preferred stock, or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).
          (tt) “Supporting Obligations” means supporting obligations (as such
term is defined in the Code).
          (uu) “Trademarks” means trademarks, trade names, trademark
applications, service marks, service mark applications, and also includes
(i) the trade names, trademarks, trademark applications, service marks, and
service mark applications listed on Schedule 6 attached hereto and made a part
hereof, and (ii) all renewals thereof, (iii) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past or future infringements or dilutions thereof,
(iv) the right to sue for past, present and future infringements and dilutions
thereof, (v) the goodwill of each Grantor’s business symbolized by the foregoing
or connected therewith, and (v) all of each Grantor’s rights corresponding
thereto throughout the world.
          (vv) “Trademark Security Agreement” means each Trademark Security
Agreement among Grantors, or any of them, and Secured Party, in substantially
the form of Exhibit D attached hereto, pursuant to which Grantors have granted
to Secured Party a security interest in all their respective Trademarks.
          (ww) “URL” means “uniform resource locator,” an internet web address.
     2. Grant of Security. Each Grantor hereby unconditionally grants, assigns,
and pledges to Secured Party, a continuing security interest (herein referred to
as the “Security Interest”) in all personal property of such Grantor whether now
owned or hereafter acquired or arising and wherever located, including such
Grantor’s right, title, and interest in and to the following, whether now owned
or hereafter acquired or arising and wherever located (the “Collateral”):
          (a) all of such Grantor’s Accounts;
          (b) all of such Grantor’s Books;
          (c) all of such Grantor’s Chattel Paper;
          (d) all of such Grantor’s Deposit Accounts;
          (e) all of such Grantor’s Equipment and fixtures;
          (f) all of such Grantor’s General Intangibles;
          (g) all of such Grantor’s Inventory;

 



--------------------------------------------------------------------------------



 



          (h) all of such Grantor’s Investment Related Property;
          (i) all of such Grantor’s Negotiable Collateral;
          (j) all of such Grantor’s rights in respect of Supporting Obligations;
          (k) all of such Grantor’s Commercial Tort Claims;
          (l) all of such Grantor’s money, Cash Equivalents, or other assets of
each such Grantor that now or hereafter come into the possession, custody, or
control of the Secured Party;
          (m) all of the proceeds and products, whether tangible or intangible,
of any of the foregoing, including proceeds of insurance or Commercial Tort
Claims covering or relating to any or all of the foregoing, and any and all
Accounts, Books, Chattel Paper, Deposit Accounts, Equipment, General
Intangibles, Inventory, Investment Related Property, Negotiable Collateral,
Supporting Obligations, money, or other tangible or intangible property
resulting from the sale, lease, license, exchange, collection, or other
disposition of any of the foregoing, the proceeds of any award in condemnation
with respect to any of the foregoing, any rebates or refunds, whether for taxes
or otherwise, and all proceeds of any such proceeds, or any portion thereof or
interest therein, and the proceeds thereof, and all proceeds of any loss of,
damage to, or destruction of the above, whether insured or not insured, and, to
the extent not otherwise included, any indemnity, warranty, or guaranty payable
by reason of loss or damage to, or otherwise with respect to any of the
foregoing (the “Proceeds”). Without limiting the generality of the foregoing,
the term “Proceeds” includes whatever is receivable or received when Investment
Related Property or proceeds are sold, exchanged, collected, or otherwise
disposed of, whether such disposition is voluntary or involuntary, and includes
proceeds of any indemnity or guaranty payable to any Grantor or Secured Party
from time to time with respect to any of the Investment Related Property.
     3. Security for Obligations. Subject only to the provisions of the
Intercreditor Agreement, this Agreement and the Security Interest created hereby
secures the payment and performance of the Secured Obligations, whether now
existing or arising hereafter. Without limiting the generality of the foregoing,
this Agreement secures the payment of all amounts which constitute part of the
Secured Obligations and would be owed by Grantors, or any of them, to Secured
Party, but for the fact that they are unenforceable or not allowable due to the
existence of an Insolvency Proceeding involving any Grantor.
     4. Grantors Remain Liable. Anything herein to the contrary notwithstanding,
(a) each of the Grantors shall remain liable under the contracts and agreements
included in the Collateral, including the Pledged Operating Agreements and the
Pledged Partnership Agreements, to perform all of the duties and obligations
thereunder to the same extent as if this Agreement had not been executed,
(b) the exercise by Secured Party of any of the rights hereunder shall not
release any Grantor from any of its duties or obligations under such contracts
and agreements included in the Collateral, and (c) Secured Party shall have any
obligation or liability under such contracts and agreements included in the
Collateral by reason of this Agreement, nor shall Secured Party be obligated to
perform any of the obligations or duties of

 



--------------------------------------------------------------------------------



 



any Grantors thereunder or to take any action to collect or enforce any claim
for payment assigned hereunder. Until an Event of Default shall occur and be
continuing, except as otherwise provided in this Agreement, Grantors shall have
the right to possession and enjoyment of the Collateral for the purpose of
conducting the ordinary course of their respective businesses. Without limiting
the generality of the foregoing, it is the intention of the parties hereto that
record and beneficial ownership of the Pledged Interests, including all voting,
consensual, and dividend rights, shall remain in the applicable Grantor until
the occurrence of an Event of Default and until Secured Party shall notify the
applicable Grantor of Secured Party’s exercise of voting, consensual, or
dividend rights with respect to the Pledged Interests pursuant to Section 15
hereof.
     5. Representations and Warranties. Each Grantor hereby represents and
warrants as follows:
          (a) The exact legal name of each of the Grantors is set forth on the
signature pages of this Agreement.
          (b) Schedule 7 attached hereto sets forth all Real Property owned by
Grantors as of the Closing Date.
          (c) As of the Closing Date, no Grantor has any interest in, or title
to, any Copyrights, Intellectual Property Licenses, Patents, or Trademarks
except as set forth on Schedules 2, 3, 4, and 6, respectively, attached hereto.
This Agreement is effective to create a valid and continuing Lien on such
Copyrights, Intellectual Property Licenses, Patents and Trademarks and, upon
filing of the Copyright Security Agreement with the United States Copyright
Office and filing of the Patent Security Agreement and the Trademark Security
Agreement with the United State Patent and Trademark Office, and the filing of
appropriate financing statements in the jurisdictions listed on Schedule 8
hereto, all action necessary or desirable to protect and perfect the Security
Interest in and to on each Grantor’s Patents, Trademarks, or Copyrights has been
taken and such perfected Security Interest is enforceable as such as against any
and all creditors of and purchasers from any Grantor. No Grantor has any
interest in any Copyright that is necessary in connection with the operation of
such Grantor’s business, except for those Copyrights identified on Schedule 2
attached hereto which have been registered with the United States Copyright
Office.
          (d) This Agreement creates a valid security interest in the Collateral
of each of Grantors, to the extent a security interest therein can be created
under the Code, securing the payment of the Secured Obligations. Except to the
extent a security interest in the Collateral cannot be perfected by the filing
of a financing statement under the Code, all filings and other actions necessary
or desirable to perfect and protect such security interest have been duly taken
or will have been taken upon the filing of financing statements listing each
applicable Grantor, as a debtor, and Secured Party, as secured party, in the
jurisdictions listed next to such Grantor’s name on Schedule 8 attached hereto.
Upon the making of such filings, Secured Party shall have a secured priority
perfected security interest in the Collateral of each Grantor to the extent such
security interest can be perfected by the filing of a financing statement. All
action by any Grantor necessary to protect and perfect such security interest on
each item of Collateral has been duly taken.

 



--------------------------------------------------------------------------------



 



          (e) Except for the Security Interest created for the benefit of the
Agent, and hereby for Secured Party, each Grantor is and will at all times be
the sole holder of record and the legal and beneficial owner, free and clear of
all Liens other than Permitted Liens, of the Pledged Interests indicated on
Schedule 5 as being owned by such Grantor and, when acquired by such Grantor,
any Pledged Interests acquired after the Closing Date; (ii) all of the Pledged
Interests are duly authorized, validly issued, fully paid and nonassessable and
the Pledged Interests constitute or will constitute the percentage of the issued
and outstanding Stock of the Pledged Companies of such Grantor identified on
Schedule 5 hereto as supplemented or modified by any Pledged Interests Addendum
or any Supplement to this Agreement; (ii) such Grantor has the right and
requisite authority to pledge, the Investment Related Property pledged by such
Grantor to Secured Party as provided herein; (iii) all actions necessary or
desirable to perfect, establish the priority of, or otherwise protect, Secured
Party’s Liens in the Investment Related Collateral, and the proceeds thereof,
have been duly taken, (A) upon the execution and delivery of this Agreement;
(B) upon the taking of possession by Secured Party of any certificates
constituting the Pledged Interests, to the extent such Pledged Interests are
represented by certificates, together with undated powers endorsed in blank by
the applicable Grantor; (C) upon the filing of financing statements in the
applicable jurisdiction set forth on Schedule 8 attached hereto for such Grantor
with respect to the Pledged Interests of such Grantor that are not represented
by certificates, and (D) with respect to any Securities Accounts, upon the
delivery of Control Agreements with respect thereto; and (iv) each Grantor has
delivered to and deposited with Secured Party (or, with respect to any Pledged
Interests created or obtained after the Closing Date, will deliver and deposit
in accordance with Sections 6(a) and 8 hereof) all certificates representing the
Pledged Interests owned by such Grantor to the extent such Pledged Interests are
represented by certificates, and undated powers endorsed in blank with respect
to such certificates. None of the Pledged Interests owned or held by such
Grantor has been issued or transferred in violation of any securities
registration, securities disclosure, or similar laws of any jurisdiction to
which such issuance or transfer may be subject. Upon satisfaction in full of the
Agent’s liens, the Grantors shall take such actions as the Secured Party
reasonably requests to effectuate the delivery of any certificate, document of
title, or other document constituting or relating to the Pledged Interests,
Investment Related Collateral or any other form of Collateral to the Secured
Party.
          (f) No consent, approval, authorization, or other order or other
action by, and no notice to or filing with, any Governmental Authority or any
other Person is required (i) for the grant of a Security Interest by such
Grantor in and to the Collateral pursuant to this Agreement or for the
execution, delivery, or performance of this Agreement by such Grantor, or
(ii) for the exercise by Secured Party of the voting or other rights provided
for in this Agreement with respect to the Investment Related Property or the
remedies in respect of the Collateral pursuant to this Agreement, except as may
be required in connection with such disposition of Investment Related Property
by laws affecting the offering and sale of securities generally.
          (g) Schedule 9 attached hereto sets forth all motor vehicles owned by
Grantors as of the Closing Date, by model, model year and vehicle identification
number (“VIN”).

 



--------------------------------------------------------------------------------



 



     6. Covenants. Each Grantor, jointly and severally, covenants and agrees
with Secured Party that from and after the date of this Agreement and until the
date of termination of this Agreement in accordance with Section 22 hereof:
          (a) Possession of Collateral. Subject only to the Agent’s senior
interests, in the event that any Collateral, including proceeds, is evidenced by
or consists of Negotiable Collateral, Investment Related Property, or Chattel
Paper, and if and to the extent that perfection or priority of Secured Party’s
Security Interest is dependent on or enhanced by possession, the applicable
Grantor, immediately upon the request of Secured Party, shall execute such other
documents and instruments as shall be requested by Secured Party or, if
applicable, endorse and deliver physical possession of such Negotiable
Collateral, Investment Related Property, or Chattel Paper to Secured Party,
together with such undated powers endorsed in blank as shall be requested by
Secured Party;
          (b) Chattel Paper.
          (i) Each Grantor shall take all steps reasonably necessary to grant
Secured Party control of all electronic Chattel Paper in accordance with the
Code and all “transferable records” as that term is defined in Section 16 of the
Uniform Electronic Transaction Act and Section 201 of the federal Electronic
Signatures in Global and National Commerce Act as in effect in any relevant
jurisdiction;
          (ii) If any Grantor retains possession of any Chattel Paper or
instruments (which retention of possession shall be subject to the extent
permitted hereby and by the Note), promptly upon the request of Secured Party,
such Chattel Paper and instruments shall be marked with the following legend:
“This writing and the obligations evidenced or secured hereby are subject to the
Security Interest of Newcastle Partners, L.P.”;
          (c) Control Agreements.
          (i) Upon satisfaction in full of the Agent’s senior liens, each
Grantor for the benefit of Secured Party shall obtain an authenticated Control
Agreement, from each bank maintaining a Deposit Account for such Grantor;
          (ii) Upon satisfaction in full of the Agent’s senior liens, each
Grantor for the benefit of Secured Party shall obtain authenticated Control
Agreements, from each issuer of uncertificated securities, securities
intermediary, or commodities intermediary issuing or holding any financial
assets or commodities to or for any Grantor;
          (d) Letter-of-Credit Rights. Each Grantor that is or becomes the
beneficiary of a letter of credit shall promptly (and in any event within 2
Business Days after becoming a beneficiary), notify Secured Party thereof and,
upon the request by Secured Party, enter into a tri-party agreement with Secured
Party and the issuer or confirmation bank with respect to letter-of-credit
rights assigning such letter-of-credit rights to Secured Party and directing all
payments thereunder to Secured Party’s Account, all in form and substance
satisfactory to Secured Party;

 



--------------------------------------------------------------------------------



 



          (e) Commercial Tort Claims. Each Grantor shall promptly (and in any
event within 2 Business Days of receipt thereof), notify Secured Party in
writing upon incurring or otherwise obtaining a Commercial Tort Claim after the
date hereof and, upon request of Agent, promptly amend Schedule 1 to this
Agreement to describe such after-acquired Commercial Tort Claim in a manner that
reasonably identifies such Commercial Tort Claim, and hereby authorizes the
filing of additional financing statements or amendments to existing financing
statements describing such Commercial Tort Claims, and agrees to do such other
acts or things deemed necessary or desirable by Secured Party to give Secured
Party a perfected security interest in any such Commercial Tort Claim;
          (f) Government Contracts. If any Account or Chattel Paper arises out
of a contract or contracts with the United States of America or any department,
agency, or instrumentality thereof, Grantors shall promptly (and in any event
within 2 Business Days of the creation thereof) notify Secured Party thereof in
writing and execute any instruments or take any steps reasonably required by
Secured Party in order that all moneys due or to become due under such contract
or contracts shall be assigned to Secured Party, and shall provide written
notice thereof under the Assignment of Claims Act or other applicable law;
          (g) Intellectual Property.
          (i) Upon request of Secured Party, in order to facilitate filings with
the United States Patent and Trademark Office and the United States Copyright
Office, each Grantor shall execute and deliver to Secured Party one or more
Copyright Security Agreements, Trademark Security Agreements, or Patent Security
Agreements to further evidence Secured Party’s Lien on such Grantor’s Patents,
Trademarks, or Copyrights, and the General Intangibles of such Grantor relating
thereto or represented thereby;
          (ii) Each Grantor shall have the duty, to the extent necessary or
economically desirable in the operation of such Grantor’s business, (A) to
promptly sue for infringement, misappropriation, or dilution and to recover any
and all damages for such infringement, misappropriation, or dilution, (B) to
prosecute diligently any trademark application or service mark application that
is part of the Trademarks pending as of the date hereof or hereafter until the
termination of this Agreement, (C) to prosecute diligently any patent
application that is part of the Patents pending as of the date hereof or
hereafter until the termination of this Agreement, and (D) to take all
reasonable and necessary action to preserve and maintain all of such Grantor’s
Trademarks, Patents, Copyrights, Intellectual Property Licenses, and its rights
therein, including the filing of applications for renewal, affidavits of use,
affidavits of noncontestability and opposition and interference and cancellation
proceedings. Each Grantor shall promptly file an application with the United
States Copyright Office for any Copyright that has not been registered with the
United States Copyright Office if such Copyright is necessary in connection with
the operation of such Grantor’s business. Any expenses incurred in connection
with the foregoing shall be borne by the appropriate Grantor. Each Grantor
further agrees not to abandon any Trademark, Patent, Copyright, or Intellectual
Property License that is necessary or economically desirable in the operation of
such Grantor’s business;
          (iii) Grantors acknowledge and agree that the Secured Party shall have
no duties with respect to the Trademarks, Patents, Copyrights, or Intellectual
Property Licenses. Without limiting the generality of this Section 6(g),
Grantors acknowledge and agree that Secured Party shall not be under any
obligation to take any steps necessary to preserve rights in

 



--------------------------------------------------------------------------------



 



the Trademarks, Patents, Copyrights, or Intellectual Property Licenses against
any other Person, but Secured Party may do so at its option from and after the
occurrence and during the continuance of an Event of Default, and all expenses
incurred in connection therewith (including reasonable fees and expenses of
attorneys and other professionals) shall be for the sole account of Borrowers ;
          (iv) In no event shall any Grantor, either itself or through any
agent, employee, licensee, or designee, file an application for the registration
of any Patent, Trademark, or Copyright with the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency without giving Secured Party prior written notice thereof. Promptly upon
any such filing, each Grantor shall comply with Section 6(g)(i) hereof;
          (h) Investment Related Property.
          (i) If any Grantor shall receive or become entitled to receive any
Pledged Interests after the Closing Date, it shall promptly (and in any event
within 2 Business Days of receipt thereof) deliver to Secured Party a duly
executed Pledged Interests Addendum identifying such Pledged Interests;
          (ii) All sums of money and property paid or distributed in respect of
the Investment Related Property which are received by any Grantor shall be held
by the Grantors in trust for the benefit of Secured Party segregated from such
Grantor’s other property, and such Grantor shall deliver it forthwith to Secured
Party’s in the exact form received;
          (iii) Each Grantor shall promptly deliver to Secured Party a copy of
each notice or other communication received by it in respect of any Pledged
Interests;
          (iv) No Grantor shall make or consent to any amendment or other
modification or waiver with respect to any Pledged Interests, Pledged Operating
Agreement, or Pledged Partnership Agreement, or enter into any agreement or
permit to exist any restriction with respect to any Pledged Interests;
          (v) Each Grantor agrees that it will cooperate with Secured Party in
obtaining all necessary approvals and making all necessary filings under
federal, state, local, or foreign law in connection with the Security Interest
on the Investment Related Property or any sale or transfer thereof;
          (vi) As to all limited liability company or partnership interests,
issued under any Pledged Operating Agreement or Pledged Partnership Agreement,
each Grantor hereby represents, warrants and covenants that the Pledged
Interests issued pursuant to such agreement (A) are not and shall not be dealt
in or traded on securities exchanges or in securities markets, (B) do not and
will not constitute investment company securities, and (C) are not and will not
be held by such Grantor in a securities account. In addition, none of the
Pledged Operating Agreements, the Pledged Partnership Agreements, or any other
agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, provide or shall provide
that such Pledged Interests are securities governed by Article 8 of the Uniform
Commercial Code as in effect in any relevant jurisdiction;

 



--------------------------------------------------------------------------------



 



          (i) Real Property; Fixtures. Each Grantor covenants and agrees that
upon the acquisition of any fee interest in Real Property it will promptly (and
in any event within 2 Business Days of acquisition) notify Secured Party of the
acquisition of such Real Property and will grant to Secured Party, a Mortgage on
each fee interest in Real Property now or hereafter owned by such Grantor and
shall deliver such other documentation and opinions, in form and substance
satisfactory to Secured Party, in connection with the grant of such Mortgage as
Secured Party shall request in its Permitted Discretion, including title
insurance policies, financing statements, fixture filings and environmental
audits and such Grantor shall pay all recording costs, intangible taxes and
other fees and costs (including reasonable attorneys fees and expenses) incurred
in connection therewith. Each Grantor acknowledges and agrees that, to the
extent permitted by applicable law, all of the Collateral shall remain personal
property regardless of the manner of its attachment or affixation to real
property.
          (j) Transfers and Other Liens. Grantors shall not (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of the Collateral, except expressly permitted by the Note, or
(ii) create or permit to exist any Lien upon or with respect to any of the
Collateral of any of Grantors, except for Permitted Liens. The inclusion of
Proceeds in the Collateral shall not be deemed to constitute Secured Party’s
consent to any sale or other disposition of any of the Collateral except as
expressly permitted in this Agreement; and
          (k) Other Actions as to Any and All Collateral. Each Grantor shall
promptly (and in any event within 2 Business Days of acquiring or obtaining such
Collateral) notify Secured Party in writing upon (i) acquiring or otherwise
obtaining any Collateral after the date hereof consisting of Trademarks,
Patents, Copyrights, Intellectual Property Licenses, Investment Related
Property, Chattel Paper (electronic, tangible or otherwise), documents (as
defined in Article 9 of the Code), promissory notes (as defined in the Code, or
instruments (as defined in the Code) or (ii) any amount payable under or in
connection with any of the Collateral being or becoming evidenced after the date
hereof by any Chattel Paper, documents, promissory notes, or instruments and, in
each such case upon the request of Secured Party, promptly execute such other
documents, or if applicable, deliver such Chattel Paper, other documents or
certificates evidencing any Investment Related Property and do such other acts
or things deemed necessary or desirable by Secured Party to protect Secured
Party’s Security Interest therein; and
          (l) Motor Vehicles. Upon request of Secured Party, with respect to all
motor vehicles owned by any Grantor, Grantor shall deliver to Secured Party, a
certificate of title for all such motor vehicles and shall cause those title
certificates to be filed (with the Secured Party’s Lien noted thereon) in the
appropriate state motor vehicle filing office.
     7. Relation to Other Security Documents. The provisions of this Agreement
shall be read and construed with the other documents referred to below in the
manner so indicated.
          (a) Note. In the event of any conflict between any provision in this
Agreement and a provision in the Note, such provision of the Note shall control.
          (b) Patent, Trademark, Copyright Security Agreements. The provisions
of the Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreements, Trademark Security
Agreements, or the Patent Security Agreements shall limit any of the rights or
remedies of Secured Party hereunder.

 



--------------------------------------------------------------------------------



 



     8. Further Assurances.
     (a) Each Grantor agrees that from time to time, at its own expense, such
Grantor will promptly execute and deliver all further instruments and documents,
and take all further action, that may be necessary or that Secured Party may
reasonably request, in order to perfect and protect the Security Interest
granted or purported to be granted hereby or to enable Secured Party to exercise
and enforce its rights and remedies hereunder with respect to any of the
Collateral.
     (b) Each Grantor authorizes the filing by Secured Party financing or
continuation statements, or amendments thereto, and such Grantor will execute
and deliver to Secured Party such other instruments or notices, as may be
necessary or as Secured Party may reasonably request, in order to perfect and
preserve the Security Interest granted or purported to be granted hereby.
     (c) Each Grantor authorizes Secured Party at any time and from time to time
to file, transmit, or communicate, as applicable, financing statements and
amendments (i) describing the Collateral as “all personal property of debtor” or
“all assets of debtor” or words of similar effect, (ii) describing the
Collateral as being of equal or lesser scope or with greater detail, or
(iii) that contain any information required by part 5 of Article 9 of the Code
for the sufficiency or filing office acceptance. Each Grantor also hereby
ratifies any and all financing statements or amendments previously filed by
Secured Party in any jurisdiction.
     (d) Each Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement filed in connection with this Agreement without the prior
written consent of Secured Party, subject to such Grantor’s rights under
Section 9-509(d)(2) of the Code.
     9. Secured Party’s Right to Perform Contracts, Exercise Rights, etc. Upon
the occurrence and during the continuance of an Event of Default, Secured Party
(or its designee) (a) may proceed to perform any and all of the obligations of
any Grantor contained in any contract, lease, or other agreement and exercise
any and all rights of any Grantor therein contained as fully as such Grantor
itself could, (b) shall have the right to use any Grantor’s rights under
Intellectual Property Licenses in connection with the enforcement of the Secured
Party’s rights hereunder, including the right to prepare for sale and sell any
and all Inventory and Equipment now or hereafter owned by any Grantor and now or
hereafter covered by such licenses, and (c) shall have the right to request that
any Stock that is pledged hereunder be registered in the name of Secured Party
or any of its nominees.
     10. Secured Party Appointed Attorney-in-Fact. Each Grantor hereby
irrevocably appoints Secured Party its attorney-in-fact, with full authority in
the place and stead of such Grantor and in the name of such Grantor or
otherwise, at such time as an Event of Default has occurred and is continuing
under the Note, to take any action and to execute any instrument which Secured
Party may reasonably deem necessary or advisable to accomplish the purposes of
this Agreement, including:

 



--------------------------------------------------------------------------------



 



     (a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Grantor;
     (b) to receive and open all mail addressed to such Grantor and to notify
postal authorities to change the address for the delivery of mail to such
Grantor to that of Secured Party;
     (c) to receive, indorse, and collect any drafts or other instruments,
documents, Negotiable Collateral or Chattel Paper;
     (d) to file any claims or take any action or institute any proceedings
which Secured Party may deem necessary or desirable for the collection of any of
the Collateral of such Grantor or otherwise to enforce the rights of Secured
Party with respect to any of the Collateral;
     (e) to repair, alter, or supply goods, if any, necessary to fulfill in
whole or in part the purchase order of any Person obligated to such Grantor in
respect of any Account of such Grantor;
     (f) to use any labels, Patents, Trademarks, trade names, URLs, domain
names, industrial designs, Copyrights, advertising matter or other industrial or
intellectual property rights, in advertising for sale and selling Inventory and
other Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Grantor; and
     (g) Secured Party shall have the right, but shall not be obligated, to
bring suit in its own name to enforce the Trademarks, Patents, Copyrights and
Intellectual Property Licenses and, if Secured Party shall commence any such
suit, the appropriate Grantor shall, at the request of Secured Party, do any and
all lawful acts and execute any and all proper documents reasonably required by
Secured Party in aid of such enforcement.
     To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.
     11. Secured Party May Perform. If any of Grantors fails to perform any
agreement contained herein, Secured Party may itself perform, or cause
performance of, such agreement, and the reasonable expenses of Secured Party
incurred in connection therewith shall be payable, jointly and severally, by
Grantors.
     12. Secured Party’s Duties. The powers conferred on Secured Party hereunder
are solely to protect Secured Party’s interest in the Collateral, and shall not
impose any duty upon Secured Party to exercise any such powers. Except for the
safe custody of any Collateral in its actual possession and the accounting for
moneys actually received by it hereunder, Secured Party shall have no duty as to
any Collateral or as to the taking of any necessary steps to preserve rights
against prior parties or any other rights pertaining to any Collateral. Secured
Party shall be

 



--------------------------------------------------------------------------------



 



deemed to have exercised reasonable care in the custody and preservation of any
Collateral in its actual possession if such Collateral is accorded treatment
substantially equal to that which Secured Party accords its own property.
     13. Collection of Accounts, General Intangibles and Negotiable Collateral.
At any time upon the occurrence and during the continuation of an Event of
Default, Secured Party or Secured Party’s designee may (a) notify Account
Debtors of any Grantor that the Accounts, General Intangibles, Chattel Paper or
Negotiable Collateral have been assigned to Secured Party, or that Secured Party
has a security interest therein, and (b) collect the Accounts, General
Intangibles and Negotiable Collateral directly, and any collection costs and
expenses shall constitute part of such Grantor’s Secured Obligations under the
Note.
     14. Disposition of Pledged Interests by Secured Party. None of the Pledged
Interests existing as of the date of this Agreement are, and none of the Pledged
Interests hereafter acquired on the date of acquisition thereof will be,
registered or qualified under the various federal or state securities laws of
the United States and disposition thereof after an Event of Default may be
restricted to one or more private (instead of public) sales in view of the lack
of such registration. Each Grantor understands that in connection with such
disposition, Secured Party may approach only a restricted number of potential
purchasers and further understands that a sale under such circumstances may
yield a lower price for the Pledged Interests than if the Pledged Interests were
registered and qualified pursuant to federal and state securities laws and sold
on the open market. Each Grantor, therefore, agrees that: (a) if Secured Party
shall, pursuant to the terms of this Agreement, sell or cause the Pledged
Interests or any portion thereof to be sold at a private sale, Secured Party
shall have the right to rely upon the advice and opinion of any nationally
recognized brokerage or investment firm (but shall not be obligated to seek such
advice and the failure to do so shall not be considered in determining the
commercial reasonableness of such action) as to the best manner in which to
offer the Pledged Interest or any portion thereof for sale and as to the best
price reasonably obtainable at the private sale thereof; and (b) such reliance
shall be conclusive evidence that Secured Party has handled the disposition in a
commercially reasonable manner.
     15. Voting Rights.
     (a) Upon the occurrence and during the continuation of an Event of Default,
(i) Secured Party may, at its option, and with 2 Business Days prior notice to
any Grantor, and in addition to all rights and remedies available to Secured
Party under any other agreement, at law, in equity, or otherwise, exercise all
voting rights, and all other ownership or consensual rights in respect of the
Pledged Interests owned by such Grantor, but under no circumstances is Secured
Party obligated by the terms of this Agreement to exercise such rights, and
(ii) if Secured Party duly exercises its right to vote any of such Pledged
Interests, each Grantor hereby appoints Secured Party, such Grantor’s true and
lawful attorney-in-fact and IRREVOCABLE PROXY to vote such Pledged Interests in
any manner Secured Party deems advisable for or against all matters submitted or
which may be submitted to a vote of shareholders, partners or members, as the
case may be. The power-of-attorney granted hereby is coupled with an interest
and shall be irrevocable.

 



--------------------------------------------------------------------------------



 



     (b) For so long as any Grantor shall have the right to vote the Pledged
Interests owned by it, such Grantor covenants and agrees that it will not,
without the prior written consent of Secured Party, vote or take any consensual
action with respect to such Pledged Interests which would materially adversely
affect the rights of Secured Party and the other members of the Lender Group or
the value of the Pledged Interests.
     16. Remedies. Upon the occurrence and during the continuance of an Event of
Default:
          (a) Secured Party may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein, in the Note, or
otherwise available to it, all the rights and remedies of a secured party on
default under the Code or any other applicable law. Without limiting the
generality of the foregoing, each Grantor expressly agrees that, in any such
event, without demand of performance or other demand, advertisement or notice of
any kind (except a notice specified below of time and place of public or private
sale) to or upon any of Grantors or any other Person (all and each of which
demands, advertisements and notices are hereby expressly waived to the maximum
extent permitted by the Code or any other applicable law), may take immediate
possession of all or any portion of the Collateral and (i) require Grantors to,
and each Grantor hereby agrees that it will at its own expense and upon request
of Secured Party forthwith, assemble all or part of the Collateral as directed
by Secured Party and make it available to Secured Party at one or more locations
where such Grantor regularly maintains Inventory, and (ii) without notice except
as specified below, sell the Collateral or any part thereof in one or more
parcels at public or private sale, at any of Secured Party’s offices or
elsewhere, for cash, on credit, and upon such other terms as Secured Party may
deem commercially reasonable. Each Grantor agrees that, to the extent notice of
sale shall be required by law, at least 10 days notice to any of Grantors of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification and specifically such notice
shall constitute a reasonable “authenticated notification of disposition” within
the meaning of Section 9-611 of the Code. Secured Party shall not be obligated
to make any sale of Collateral regardless of notice of sale having been given.
Secured Party may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.
          (b) Secured Party is hereby granted a license or other right to use,
without liability for royalties or any other charge, each Grantor’s labels,
Patents, Copyrights, rights of use of any name, trade secrets, trade names,
Trademarks, service marks and advertising matter, URLs, domain names, industrial
designs, other industrial or intellectual property or any property of a similar
nature, whether owned by any of Grantors or with respect to which any of
Grantors have rights under license, sublicense, or other agreements, as it
pertains to the Collateral, in preparing for sale, advertising for sale and
selling any Collateral, and each Grantor’s rights under all licenses and all
franchise agreements shall inure to the benefit of Secured Party.
          (c) Any cash held by Secured Party as Collateral and all cash proceeds
received by Secured Party in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be applied against the
Secured Obligations in the order set forth in the Note. In the event the
proceeds of Collateral are insufficient to satisfy all of the Secured
Obligations in full, each Grantor shall remain jointly and severally liable for
any such deficiency.

 



--------------------------------------------------------------------------------



 



          (d) Each Grantor hereby acknowledges that the Secured Obligations
arose out of a commercial transaction, and agrees that if an Event of Default
shall occur and be continuing Secured Party shall have the right to an immediate
writ of possession without notice of a hearing. Secured Party shall have the
right to the appointment of a receiver for the properties and assets of each of
Grantors, and each Grantor hereby consents to such rights and such appointment
and hereby waives any objection such Grantors may have thereto or the right to
have a bond or other security posted by Secured Party.
     17. Remedies Cumulative. Each right, power, and remedy of Secured Party as
provided for in this Agreement or in the Note or now or hereafter existing at
law or in equity or by statute or otherwise shall be cumulative and concurrent
and shall be in addition to every other right, power, or remedy provided for in
this Agreement or in the Note or now or hereafter existing at law or in equity
or by statute or otherwise, and the exercise or beginning of the exercise by
Secured Party, of any one or more of such rights, powers, or remedies shall not
preclude the simultaneous or later exercise by Secured Party of any or all such
other rights, powers, or remedies.
     18. Marshaling. Secured Party shall not be required to marshal any present
or future collateral security (including but not limited to the Collateral) for,
or other assurances of payment of, the Secured Obligations or any of them or to
resort to such collateral security or other assurances of payment in any
particular order, and all of its rights and remedies hereunder and in respect of
such collateral security and other assurances of payment shall be cumulative and
in addition to all other rights and remedies, however existing or arising. To
the extent that it lawfully may, each Grantor hereby agrees that it will not
invoke any law relating to the marshaling of collateral which might cause delay
in or impede the enforcement of Secured Party’s rights and remedies under this
Agreement or under any other instrument creating or evidencing any of the
Secured Obligations or under which any of the Secured Obligations is outstanding
or by which any of the Secured Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, each Grantor hereby
irrevocably waives the benefits of all such laws.
     19. Indemnity and Expenses.
          (a) Each Grantor agrees to indemnify Secured Party from and against
all claims, lawsuits and liabilities (including reasonable attorneys fees)
growing out of or resulting from this Agreement (including enforcement of this
Agreement) or any other agreement with Secured Party to which such Grantor is a
party, except claims, losses or liabilities resulting from the gross negligence
or willful misconduct of the party seeking indemnification as determined by a
final non-appealable order of a court of competent jurisdiction. This provision
shall survive the termination of this Agreement and the Note and the repayment
of the Secured Obligations.
          (b) Grantors, jointly and severally, shall, upon demand, pay to
Secured Party all the expenses which Secured Party may incur in connection with
(i) the administration of this Agreement, (ii) the custody, preservation, use or
operation of, or, upon an Event of Default, the

 



--------------------------------------------------------------------------------



 



sale of, collection from, or other realization upon, any of the Collateral in
accordance with this Agreement and the Note, (iii) the exercise or enforcement
of any of the rights of Secured Party hereunder or (iv) the failure by any of
Grantors to perform or observe any of the provisions hereof.
     20. Merger, Amendments; Etc. THIS AGREEMENT TOGETHER WITH THE NOTE
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. No waiver of any
provision of this Agreement, and no consent to any departure by any of Grantors
herefrom, shall in any event be effective unless the same shall be in writing
and signed by Secured Party, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given. No
amendment of any provision of this Agreement shall be effective unless the same
shall be in writing and signed by Secured Party and each of Grantors to which
such amendment applies.
     21. Addresses for Notices. All notices and other communications provided
for hereunder shall be given in the form and manner and delivered to Secured
Party at the following address:
Newcastle Partners, L.P.
Attn: Evan Stone, Esq.
200 Crescent Court, Suite 1400
Dallas, TX 75201
with a copy to:
Olshan Grundman Frome Rosenzweig & Wolosky LLP
Attn: Steve Wolosky, Esq.
Park Avenue Tower
65 East 55th Street
New York, NY 10022
     22. Continuing Security Interest: Assignments under the Note. This
Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the Obligations have been paid
in full in cash in accordance with the provisions of the Note, (b) be binding
upon each of Grantors, and their respective successors and assigns, and
(c) inure to the benefit of, and be enforceable by, Secured Party, and its
successors, transferees and assigns. Without limiting the generality of the
foregoing clause (c), Secured Party may assign or otherwise transfer all or any
portion of its rights and obligations under the Note to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to such the Lender herein or otherwise. Upon payment in full in
cash of the Obligations in accordance with the provisions of the Note, the
Security Interest granted hereby shall terminate and all rights to the
Collateral shall revert to Grantors or any other Person entitled thereto. At
such time, Secured Party will authorize the filing of appropriate termination
statements to terminate such Security Interests. No transfer or renewal,
extension, assignment, or termination of this Agreement or of the Note any other
instrument or document executed and delivered by any Grantor to Secured Party
nor any additional Advances or other loans made by any Lender to Borrowers, nor
the taking of further security, nor the retaking or re-delivery of the

 



--------------------------------------------------------------------------------



 



Collateral to Grantors, or any of them, by Secured Party, shall release any of
Grantors from any obligation, except a release or discharge executed in writing
by Secured Party in accordance with the provisions of the Note. Secured Party
shall not by any act, delay, omission or otherwise, be deemed to have waived any
of its rights or remedies hereunder, unless such waiver is in writing and signed
by Secured Party and then only to the extent therein set forth. A waiver by
Secured Party of any right or remedy on any occasion shall not be construed as a
bar to the exercise of any such right or remedy which Secured Party would
otherwise have had on any other occasion.
     23. Governing Law.
     (a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA.
     (b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA; PROVIDED, HOWEVER,
THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY
BE BROUGHT, AT SECURED PARTY’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE
SECURED PARTY ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. SECURED PARTY AND EACH GRANTOR WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 23(b).
     (c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, SECURED PARTY AND
EACH GRANTOR HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. SECURED
PARTY AND EACH GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 



--------------------------------------------------------------------------------



 



     24. New Subsidiaries. Any new direct or indirect Subsidiary (whether by
acquisition or creation) of Grantor is required to enter into this Agreement by
executing and delivering in favor of Secured Party a supplement to this
Agreement in the form of Annex 1 attached hereto. Upon the execution and
delivery of Annex 1 by such new Subsidiary, such Subsidiary shall become a
Grantor hereunder with the same force and effect as if originally named as a
Grantor herein. The execution and delivery of any instrument adding an
additional Grantor as a party to this Agreement shall not require the consent of
any Grantor hereunder. The rights and obligations of each Grantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Grantor hereunder.
     25. Miscellaneous.
          (a) This Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement. Delivery of an
executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Agreement. Any party delivering an executed
counterpart of this Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.
          (b) Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.
          (c) Headings used in this Agreement are for convenience only and shall
not be used in connection with the interpretation of any provision hereof.
          (d) The pronouns used herein shall include, when appropriate, either
gender and both singular and plural, and the grammatical construction of
sentences shall conform thereto.
          (e) Unless the context of this Agreement or the Note clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement or the Note refer to
this Agreement or such Note, as the case may be, as a whole and not to any
particular provision of this Agreement or such Note, as the case may be.
Section, subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified. Any reference in this Agreement or in the
Note to any agreement, instrument, or document shall include all alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements, thereto and thereof, as applicable
(subject to any restrictions on such alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements set forth herein). Any reference herein or in the Note to the
satisfaction or repayment in full of the Obligations shall mean the repayment in
full in cash (or cash collateralization in accordance with the terms hereof) of
all Obligations other than unasserted contingent indemnification Obligations.
Any reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any requirement of a writing contained herein or in the
Note shall be satisfied by the transmission of a Record and any Record so
transmitted shall constitute a representation and warranty as to the accuracy
and completeness of the information contained therein.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned parties hereto have executed this
Agreement by and through their duly authorized officers, as of the day and year
first above written.

                  GRANTORS:   BELL INDUSTRIES, INC.,     a California
corporation
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
                    BELL INDUSTRIES, INC.,     a Minnesota corporation
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
                    NEWCASTLE PARTNERS, L.P.
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

 